Citation Nr: 1028633	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-13 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a left shoulder 
disability.

2. Entitlement to service connection for sexual dysfunction, to 
include as secondary to service-connected post-traumatic stress 
disorder (PTSD).

3. Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected PTSD.

4. Entitlement to service connection for hypertension, to include 
as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2009 Order, the Court endorsed a June 
2009 joint motion for remand and remanded the appeal for 
compliance with the instructions in the joint motion.  

In May 2008, this matter came before the Board on appeal from a 
January 2006 rating decision of the RO in Lincoln, Nebraska, 
which in pertinent part denied entitlement to service connection 
for sexual dysfunction, a gastrointestinal disability, a left 
shoulder disability and hypertension.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The joint motion for remand in this case questioned the 
sufficiency of the efforts made by VA to satisfy its duty to 
assist.  Specifically, the joint motion expressed concerns about 
VA's findings that a VA examination was not necessary to the 
resolution of the Veteran's left shoulder claim and that the 
December 2005 VA examination was adequate upon which to base the 
decisions concerning the sexual dysfunction, gastrointestinal 
disability and hypertension claims.  The Board now remands the 
case to provide the Veteran with VA examinations as to all the 
issues.  

The Board previously denied the Veteran's claim for service 
connection for a left shoulder disability because there was no 
evidence that this condition had its onset in service or that it 
was related to his service-connected disabilities.  Nevertheless, 
the June 2009 joint motion indicated that an examination 
addressing whether the Veteran has a current disability and, if 
so, whether such a disability is related to his service may be 
necessary to decide this issue.

As to the issues of service connection for sexual dysfunction, 
gastrointestinal disability and hypertension, all of which to 
include as secondary to service-connected PTSD, these claims were 
previously denied because the conditions were found on VA 
examination in December 2005 to be of an organic etiology and 
because there was no medical literature to suggest a nexus 
between PTSD and the claimed conditions.  The June 2009 joint 
motion noted that the Veteran had submitted an article indicating 
a relationship between erectile dysfunction.  It was also noted 
that a fact sheet published by the National Center for PTSD 
indicates that physical problems, including gastrointestinal 
conditions and hypertension may be associated with PTSD.  In this 
regard, the joint motion found the VA examiner's opinion to be 
questionable because it was premised on the finding that there 
was no medical treatise evidence linking the Veteran's claimed 
conditions to PTSD.  The joint motion indicated that it was 
necessary to provide the Veteran with a new examination to allow 
for consideration of the relevant medical treatise evidence.  

In view of the foregoing, the Board finds that VA examinations 
are warranted to assess the current nature and etiology of the 
Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for 
VA examination(s) to assess the current 
nature and etiology of his claimed left 
shoulder disability, sexual dysfunction, 
gastrointestinal disorder and hypertension.  
The entire claims file must be made 
available to the examiner prior to the 
examination, and the examiner must note in 
the examination report that the evidence in 
the claims file has been reviewed.  A 
complete examination or examinations, to 
include any clinical tests considered 
necessary by the examiner, should be 
conducted.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to: (a) whether the Veteran 
currently has a left shoulder disability; 
and if so, (b) whether such a disability is 
at least as likely as not (i.e., to at 
least a 50:50 degree of probability) a 
result of active military service, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  

In addition, the examiner should also 
render an opinion as to whether the 
Veteran's sexual dysfunction, 
gastrointestinal disorder and hypertension 
are at least as likely as not etiologically 
related to his service-connected PTSD via 
causation or aggravation.  In particular, 
the examiner should include a discussion of 
the medical treatise evidence that has been 
submitted by the Veteran and his attorney 
in support of their contention that there 
are associations between the claimed 
conditions and PTSD.  

A clear rationale for all opinions would 
be helpful, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  Thereafter, the AOJ should readjudicate 
the claims.  If the benefits sought on 
appeal are not granted, the Veteran and his 
attorney should be furnished an SSOC and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


